Filed 11/4/20 Fancher v. County of Tulare CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    CATHY FANCHER,
                                                                                             F078899
           Plaintiff and Appellant,
                                                                               (Super. Ct. No. PCU274579)
                    v.

    COUNTY OF TULARE,                                                                     OPINION
           Defendant and Respondent.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Antonio A.
Reyes, Judge.
         Cathy Fancher, in pro. per., for Plaintiff and Appellant.
         Deanne A. Peterson, County Counsel, Kathleen A. Taylor and Amy I. Myers,
Deputy County Counsel, for Defendant and Respondent.
                                                        -ooOoo-
         Tulare County (the county), through its code enforcement officers and a county
department known as the Resource Management Agency (RMA), determined that the
condition of real property owned by Cathy and William Fancher (the Fanchers) in the

*        Before Levy, Acting P.J., Poochigian, J. and Snauffer, J.
Springville area of Tulare County constituted a public nuisance as a health and safety
hazard because, among other things, it was covered with garbage, solid waste, vermin
infestations, electrical or wiring deficiencies, abandoned vehicles, and dilapidated unsafe
mobile homes or other structures. After being notified of multiple code violations and
the need to take reasonable steps to correct them, the Fanchers elected to request an
administrative hearing. At the administrative hearing, the county presented compelling
evidence to corroborate the violations, while the Fanchers—who called themselves
“sovereign citizens” —offered various theories upon which they claimed the county’s
code enforcement actions were void or without jurisdiction. On the record before it, the
hearing officer upheld the county’s findings in toto. The Fanchers challenged the hearing
officer’s decision by filing a petition for writ of administrative mandate in the trial court
under Code of Civil Procedure section 1094.5. In resolution thereof, the trial court
reviewed the administrative record, heard the arguments of the parties, and denied the
writ petition. The Fanchers1 now appeal from the judgment entered in favor of the
county following the denial of their petition. We conclude the Fanchers have failed to
meet their burden on appeal to show prejudicial error or abuse of discretion. As the trial
court correctly held, the administrative decision was supported by substantial evidence,
and no basis was or is shown by the Fanchers for any relief under Code of Civil
Procedure section 1094.5. Accordingly, the judgment is affirmed.
                       FACTS AND PROCEDURAL HISTORY
The County Obtains an Inspection Warrant
       In February 2017, the county filed an application to the trial court for the issuance
of an inspection warrant to allow entrance upon and inspection of the Fanchers’ real


1      The notice of appeal is signed only by Cathy Fancher, and thus she is the sole
appellant. However, in the interest of simplicity and ease of expression, our discussion
herein shall continue to refer to the Fanchers in the plural, since they are the parties who
owned the land affected by the county’s code enforcement action and by this appeal.


                                              2.
property, which real property the county had reasonable cause to believe contained
substandard or dangerous conditions amounting to a risk to public health and safety and
constituting a public nuisance.
       The application for an inspection warrant was supported by the declaration of
Richard Garcia, a code enforcement officer for the county, setting forth an extensive
history of the code violations existing at the Fanchers’ property since 2014. Garcia’s
declaration reported that the Fanchers identify themselves as “sovereign citizens,” and
thus Garcia always seeks to coordinate any inspections with law enforcement. In 2015,
the Fanchers were ordered by a hearing officer in an administrative hearing to bring their
property into compliance with code standards within 30 days, or else monetary penalties
would become due. According to Garcia, one of the Fanchers became angry and
threatened that next time an inspection of the property was tried, “you better bring at least
20 men.” In a later attempt to see if the violations were corrected, Garcia and a Tulare
County deputy sheriff were ordered off the land and told that they (the Fanchers and
others dwelling there) were not governed by such laws. Relevant documentation
confirming the code enforcement and abatement proceedings in 2014–2015 regarding the
condition of the Fanchers’ real property, along with photographic evidence, were
provided by Garcia in the exhibits attached to his declaration.
       Garcia stated in his declaration that in February 2017, when called to a
neighboring property, he could see from his vantage point, in plain sight, that the
Fanchers’ property continued to have the same substandard conditions as previously
found in the prior code enforcement proceedings, including solid waste, accumulation of
tires, inoperative vehicles, debris, the dilapidated mobile home, among other things.
Photographs were taken by Garcia at that time, which were attached to his declaration.
Garcia also noted in his declaration that Hector Ramos, a building and zoning inspector
for the county, reviewed the overall investigation and concurred the subject property is a
public nuisance, a fire hazard and dilapidated. Furthermore, attached information from

                                             3.
the sheriff’s office indicated numerous arrests and calls for service to the property,
including for many drug-related incidents or arrests.
       In seeking the issuance of the inspection warrant, Garcia further stated in this
declaration: “Tulare County Ordinances declared anything which is injurious to human
health or is indecent or offensive to the senses to be a Public Nuisance. The SUBJECT
PROPERTY has ongoing violations, is a fire hazard, is dilapidated and un-maintained,
solid waste, trash and debris, inoperative vehicles, is an attractant for immoral acts,
unsafe and a general Public Nuisance. Based on the information contained in these
reports, there is good cause to believe that a public nuisance exists on the SUBJECT
PROPERTY. Specifically, this condition is currently violating the Health and Safety
Code, Tulare County Ordinance and Tulare County Zoning Ordinance.”
       On February 23, 2017, the trial court issued the requested inspection warrant. The
inspection warrant authorized any code compliance officer of the county, any agents or
representatives of the county agency, RMA, and any Tulare County Sheriff’s Officer to
enter, inspect and investigate the Fanchers’ real property for the purpose of inspecting a
public nuisance. Pursuant to the warrant, such inspection shall include “the observation
of physical conditions, the taking of photographs, the taking of samples and the entry into
outbuildings, as well at the primary or main structure. If necessary, inspection shall
include the cutting of locks and/or taking of evidence for the purpose of confirming a
violation of the Tulare County Ordinances and the Health and Public Safety Codes. Such
inspection shall be reasonably conducted so as to effect as minimal an intrusion as
possible.” The inspection warrant stated it was effective for a period of 14 days.
       On March 7, 2017, the identical inspection warrant was re-issued by the trial court.
This re-issuance was made by the trial court because an extension of time was needed,
due to staffing issues with the Tulare County Sheriff’s Office being available. Such an
extension or renewal of an inspection warrant is expressly permitted by Code of Civil



                                              4.
Procedure section 1822.55. The inspection warrants in this case were duly signed by the
trial court in accordance with Code of Civil Procedure section 1822.50.
The Inspection of the Property
       On March 20, 2017, Garcia executed a “Return” to the inspection warrant (the
Return), which briefly described what was found when the inspection warrant was carried
out. In the Return, Garcia stated that on March 16, 2017, he, inspector Ramos, other code
compliance staff, and a sheriff’s deputy executed the inspection warrant on the property.
Approximately seven travel trailers and two motor homes were located on the property
and appeared to be occupied but were in substandard and unsafe condition. Additionally,
solid waste, junk, trash, and debris, and several more inoperable vehicles were found.
According to the Return, inspector Ramos and the code compliance staff concurred with
Garcia that the Fanchers had created and maintained a public nuisance of solid waste,
junk, trash, unsafe and substandard mobile homes, inoperative and abandoned vehicles,
and a fire hazard. The property was determined to be noncompliant with provisions of
the Tulare County Ordinance Code, California Building Code, and California Health and
Safety Code.
Abatement Proceedings Initiated by the County
       On March 28, 2017, the county served on the Fanchers by mail a 30-day notice to
correct or abate the ordinance code violations. The 30-day notice specifically identified
the particular code violations present on the Fanchers’ property. Many of the violations
cited therein referred to Health and Safety Code section 17920.3, which section declares
“substandard” any unsafe, unsanitary or dilapidated structure or premises “that endangers
the life, limb, health, property, safety, or welfare of the public or occupants thereof”;
other violations in the 30-day notice referred to provisions of the county ordinance code.
       The 30-day notice required the correction or removal of, among other items, the
following described conditions on the property, each of which were separately correlated
in the 30-day notice to the particular ordinances or code provisions that were violated:

                                              5.
(1) accumulation of solid waste; (2) unsafe buildings not in compliance with building
standards and other code requirements, with such violations including (a) infestation of
insects, vermin or rodents; (b) general dilapidation; (c) lack of adequate garbage and
rubbish storage and removal facilities; (d) deteriorated or inadequate foundations;
(e) defective or deteriorated flooring or floor supports; (f) defective or deteriorated
members of ceilings and roof supports; (g) deficient electrical wiring, including because
wiring was exposed to weather and improperly spliced outside of box, and no meter or
electrical service; (h) deteriorated or ineffective waterproofing of exterior walls,
foundations, floors and windows; (i) broken, rotted, split or buckled exterior wall
coverings or roof coverings; (j) improper accumulation of junk, organic matter, debris,
garbage, offal, rodent harborages, stagnant water, combustible material, and similar
materials or conditions that constitute fire, health, or safety hazards, including solid waste
under the house, junk, garbage, and stagnant water under the house; (k) lack of stairway
for back exit; (l) lack of fire extinguishers or smoke detectors; (3) improperly occupied
travel trailers that were connected to utilities and located outside of an RV park without a
temporary special use permit, which trailer(s) must either be relocated to an RV park or
temporary special use permits applied for and obtained.
       The 30-day notice provided that if the property was not brought into compliance
within the 30-day period, the matter would be placed on the administrative hearing
agenda, at which time fines or penalties would be assessed and the county’s costs
recovered. The 30-day notice was signed on behalf of the county by code enforcement
officer Richard Garcia and building inspector Michael Grove. A 30-day notice follow-up
was conducted on April 27, 2017, at which time additional photographs were taken of the
property.
       On May 8, 2017, the RMA served a notice of violation order to correct and a
notice of assessment of costs, civil fines and penalties. On May 23, 2017, Cathy Fancher
filed a request for administrative hearing to appeal the assessment of fines and penalties.

                                              6.
A notice of administrative hearing was served by RMA, setting the hearing date for June
21, 2017. The date of hearing was later rescheduled to June 28, 2017. Pre-hearing
inspection photographs were taken on June 27, 2017.
The Administrative Hearing
       The administrative hearing was held on June 28, 2017 before hearing officer
Kevin Tromborg. Garcia appeared on behalf of the county, and he presented the facts
contained in the staff report and his personal observations extensively detailing the unsafe
and unsanitary condition of, and the numerous code violations on, the property. Garcia
further noted that approximately 10 people were residing on the subject property in
trailers and recreational vehicles found there.
       Cathy Fancher appeared at the administrative hearing with her son, Zac Fancher,
at which time Cathy Fancher authorized Zac Fancher to speak for her at the hearing. Zac
Fancher did not address the asserted code violations or the condition of the property, but
instead emphasized that he and his mother are “sovereign citizens.” He wanted to make
clear that no concession of jurisdiction was being made, and he asserted that the RMA, an
agency of the county, had only “fictional authority.” Zac Fancher argued there were
errors or discrepancies in the inspection warrant and other papers and that procedures
were not adequately followed, and therefore he believed rights were violated by the
county since the matters being presented were, in his opinion, essentially a fraud upon the
court. The hearing officer repeatedly urged Zac Fancher to submit any evidence he may
have relating to the code violations themselves, or the condition of the property, but no
such evidence was ever offered.
       After considering the notice of violation, the staff report and the testimony
provided by the parties, the hearing officer found the code violations did occur and still
existed on the property, and further declared the violations to constitute a public
nuisance.



                                             7.
Appeal to Board of Supervisors
       The decision of the hearing officer was appealed by the Fanchers to the county
board of supervisors. The Fanchers failed to appear for their scheduled appeal before the
board of supervisors. The matter proceeded to be heard in the Fanchers’ absence. The
staff report was presented to the board of supervisors by the associate director of RMA
for the county. The extensive violations of health and safety laws were presented, along
with the Fanchers’ failure to take any steps to correct the violations. The presentation
emphasized, among other things, the dangerous substandard condition of the mobile
homes, the grossly unsanitary conditions including solid black wastewater leakage into
the ground and other accumulations of waste and garbage, vermin infestations and the
deficient wiring and electrical hazards. It was stated by the RMA associate director that
the property “is creating and maintaining a public nuisance” because of “unsafe and
substandard mobile homes, inoperative and abandoned vehicles … fire hazard, and …
threat to public safety.” The board of supervisors considered the staff report presentation,
reviewed the photographic evidence of the condition of the property, and affirmed the
decision of the hearing officer.
The Petition to the Trial Court for Writ of Administrative Mandate
       On July 6, 2018, the Fanchers filed a petition for a writ of administrative mandate
in the trial court (the petition). According to the petition, Cathy Fancher is “a living
Woman,” and William and Zac Fancher are each a “living man.” We note the petition’s
substantive allegations are largely vague and conclusory in nature. For example, a broad
unsupported assertion is made that any code enforcement on private property would be
illegal. The petition also alleges that because the word “abatement” was crossed out on
the inspection warrant paperwork, and/or because there were allegedly irregularities in
how the court clerk’s filing stamp appeared, the entire inspection warrant must have been
forged, false or counterfeit. Additionally, the petition alleges that the inspection warrant
was not specific enough.

                                              8.
        To summarize, the petition by the Fanchers alleged by conclusory assertion and
vague generalization that the inspection warrant and code compliance process conducted
by the county were part of an illegal or fraudulent conspiracy against them. In that same
vein, the petition included further conclusory claims that the county had no jurisdiction,
did not follow due process and committed “document fraud.”
Trial Court Denies Petition for Writ of Administrative Mandate
        The hearing on the petition was held by the trial court on December 18, 2018.
Cathy Fancher appeared and read a prepared statement, which included that she, as a
living woman, has discovered “jurisdictional defective paperwork to the administrative
decision.” She asserted the inspection warrant was “fraudulent and void,” and stated
further that the administrative decision lacked subject matter jurisdiction and therefore
was “void on its face.” As support, she emphasized that since the word “abatement” was
crossed out on the inspection warrant, it was “a false token.” Further, she noted that
some copies of the inspection warrant had a filing stamp and others had a cursive
signature of the clerk, therefore she believed the inspection warrant was fabricated and
void.
        On behalf of the county, the county counsel responded to Ms. Fancher’s
arguments, explaining as follows: “I understand Mrs. Fancher’s concern or confusion
perhaps with some of the documents filed having a clerk’s signature versus a stamped
copy. I think Petitioners can confirm with their own filings in this case that when you file
a document in the courts, the clerk signs the original and maintains and provides two
stamped copies to the person filing the document. So when you go and get a copy of
something that’s been filed with the Court from the clerk, you’re going to have a
signature copy versus a stamped copy which is provided to the person filing at the time.
[¶] And for clarification purposes, if this assists Mrs. Fancher in any way, she is correct
that originally we did complete an application for abatement and inspection of the
property. Prior to meeting with Judge Hillman to get the warrant signed, we felt that

                                             9.
abatement was premature and elected to go in and simply inspect the property to decide
what the best remedy was; to see if things could be repaired and things of that nature. So
we have not sought an abatement warrant in this case yet. We have only sought an
inspection warrant.”
       After reviewing the entire administrative record and hearing the parties’
arguments, the trial court denied the petition for writ of administrative mandate. The trial
court concluded that the administrative proceedings before the hearing officer proceeded
legally and fairly. The trial court noted that even though the parties were permitted to
speak and to present evidence at the administrative hearing, the Fanchers never addressed
the specific facts regarding the actual condition of their property in response to the
county’s code enforcement/abatement proceedings against them. Further, the trial court
noted the Fanchers were provided an opportunity to appeal from the hearing officer’s
decision to the county board of supervisors, but then they failed to appear at the time of
the board of supervisors hearing of that matter. In summary, having found no
wrongdoing or other ground for relief concerning the administrative proceedings, and
implicitly agreeing that the administrative decision and findings were supported by
substantial evidence, the trial court denied the petition for writ of administrative mandate.
Judgment was entered in the county’s favor on December 24, 2018.
       On February 22, 2019, Cathy Fancher filed a notice of appeal from the judgment
denying the petition for writ of administrative mandate.
                                      DISCUSSION
I. Standard of Review
       Code of Civil Procedure section 1094.5, the administrative mandamus2 statute,
provides for judicial review of administrative orders or decisions. (Topanga Assn. for a


2    Administrative mandamus is another term for a petition for writ of administrative
mandate.


                                             10.
Scenic Community v. County of Los Angeles (1974) 11 Cal. 3d 506, 514.) Subdivision (b)
of that section provides as follows: “The inquiry in such a case shall extend to the
questions whether the respondent has proceeded without, or in excess of, jurisdiction;
whether there was a fair trial; and whether there was any prejudicial abuse of discretion.
Abuse of discretion is established if the respondent has not proceeded in the manner
required by law, the order or decision is not supported by the findings, or the findings are
not supported by the evidence.” (Code Civ. Proc., § 1094.5, subd. (b).)
       In cases involving a vested fundamental right, the trial court exercises independent
judgment on the evidence. (Molina v. Board of Administration, etc. (2011) 200
Cal. App. 4th 53, 60.) In such cases, an abuse of discretion is established if the trial court
determines the findings are not supported by the weight of the evidence. In all other
cases, the trial court determines whether the findings are supported by substantial
evidence in light of the whole record. (Code Civ. Proc., § 1094.5, subd. (c); Bixby v.
Pierno (1971) 4 Cal. 3d 130, 144 [if the administrative decision does not involve any
fundamental vested right, “the trial court must still review the entire administrative record
to determine whether the findings are supported by substantial evidence and whether the
agency committed any errors of law”].)
       If the case does not involve a fundamental vested right, on appeal we review the
administrative decision, not the superior court’s decision. (Kolender v. San Diego
County Civil Service Com. (2007) 149 Cal. App. 4th 464, 470.) “Where an administrative
decision is ‘properly reviewed in the superior court under the substantial evidence
standard or an abuse of discretion standard, the scope of review is the same in the
appellate court as it was in the superior court, that is, the appellate court reviews the
administrative determination, not that of the superior court, by the same standard as was
appropriate in the superior court.’ ” (County of Santa Clara v. Willis (1986) 179
Cal. App. 3d 1240, 1250; accord, Desmond v. County of Contra Costa (1993) 21
Cal. App. 4th 330, 334–335 (Desmond).)

                                              11.
       Even where the trial court was required to apply the independent judgment
standard of review, the standard of review on appeal of the trial court’s judgment is the
substantial evidence test. (Fukuda v. City of Angels (1999) 20 Cal. 4th 805, 824.) Thus,
on appeal, whatever standard was used below, the standard for our appellate review of the
factual determinations is whether they are supported by substantial evidence. (Prentice v.
Board of Administration (2007) 157 Cal. App. 4th 983, 989.) In applying that test, we
uphold the findings of the trier of fact unless they are so lacking in evidentiary support as
to render them unreasonable. (Jaramillo v. State Bd. For Geologists & Geophysicists
(2006) 136 Cal. App. 4th 880, 888–889.) Moreover, “the petitioner in an administrative
mandamus proceeding has the burden of proving that the agency’s decision was invalid
and should be set aside, because it is presumed that the agency regularly performed its
official duty.” (Desmond, supra, 21 Cal.App.4th at p. 335.)
       Of course, as to any questions of law raised on appeal, we apply a de novo or
independent standard of review to such questions. (Molina v. Board of Administration,
etc., supra, 200 Cal. App. 4th 53, 61.)
       Here, as explained hereinbelow, substantial evidence supported the factual
determinations of the trial court and the administrative hearing officer, and furthermore,
our independent review of any legal issues raised herein clearly supports the county’s
action and decision in this matter.3
II. Substantial Evidence Supported the Administrative Findings and Conclusions
       Based on our review of the administrative record, there was extensive evidence
before the hearing officer to establish that a public health and safety hazard existed on the
Fanchers’ real property because, among other things, that real property was covered with


3      We need not decide whether the administrative decision implicated a fundamental
right or not in this case because, on this record and the substantial evidence supporting
the administrative decision and trial court judgment, the outcome on appeal is the same
either way.


                                             12.
garbage, solid waste, unsanitary conditions, infestations of vermin, electrical or wiring
deficiencies, fire hazards, abandoned vehicles, and dilapidated unsafe mobile homes or
structures. The evidentiary and documentary record included, among other things, the
testimony of code compliance officer Garcia, the staff report, the notice of violation,
attachments to the inspection warrant request, the declaration of Garcia, the Return on
inspection warrant, and photographic evidence. Accordingly, we conclude there was
substantial evidence to support the underlying findings of the hearing officer, as also
implicitly affirmed by the trial court, that the condition of the Fanchers’ real property was
unsafe, unsanitary and substandard in violation of numerous code provisions.
       On appeal, the Fanchers make no discernible challenge to the findings that their
property was in violation of numerous state and county health, safety, and building code
standards, but they argue instead that the overall condition of the real property did not
constitute a public nuisance. We disagree. A nuisance is defined by statute as
“[a]nything which is injurious to health … or is indecent or offensive to the senses, or an
obstruction to the free use of property, so as to interfere with the comfortable enjoyment
of life or property ….” (Civ. Code, § 3479.) A “public nuisance is one which affects at
the same time an entire community or neighborhood, or any considerable number of
persons ….” (Civ. Code, § 3480.) The county’s local ordinance included substantially
the same definition.4

4      In the county’s appellate brief as respondent herein, it summarizes the standard for
finding a public “nuisance per se,” which arises when a legislative body has previously
enacted a law in the valid exercise of its police power that expressly declares a particular
object, substance, activity, or circumstance to be a public nuisance. (City of Monterey v.
Carrnshimba (2013) 215 Cal. App. 4th 1068, 1086; Beck Development Co. v. Southern
Pacific Transportation Co. (1996) 44 Cal. App. 4th 1160, 1207.) If such a statute or
ordinance was and is in place, the violation of that law would constitute a nuisance per se.
“[T]o be considered a nuisance per se the object, substance, activity or circumstance at
issue must be expressly declared to be a nuisance by its very existence by some
applicable law.” (Beck Development Co. v. Southern Pacific Transportation Co., supra,
44 Cal.App.4th at p. 1207.) On this issue, however, the county’s appellate briefing is

                                             13.
       At the administrative hearing, Garcia testified there were numerous complaints by
local neighbors regarding the condition of the Fanchers’ real property which led to the
county’s code enforcement action. As for there being a health or safety risk to a
considerable number of persons, we need look no further than the existence of conditions
on the land reasonably constituting a significant fire hazard—that is, the combination
here of exposed substandard electrical wiring and the large accumulation of garbage,
trash and other combustible materials. (See, e.g., People by South San Francisco v.
Vasquez (1956) 144 Cal. App. 2d 575, 577 [“there is … no doubt that the building, as a
public fire and health hazard, was a public nuisance subject to abatement”].) The
existence of a fire hazard was expressly emphasized a number of times in the proceedings
below, including at the time the inspection warrant was sought, the Return on inspection
warrant, the 30-day notice to abate code violations, and the presentation by the county in
the appeal before the board of supervisors. Contrary to the Fanchers’ suggestion, an
actual or present injury to a person is not required for a public nuisance to be found. (See
People v. Oliver (1948) 86 Cal. App. 2d 885, 889 [a significant fire hazard may be a
sufficient basis for finding a public nuisance]; accord, 13 Witkin, Summary of Cal. Law
(11th ed., 2017) Equity, § 161, pp. 497–498 [danger of a future injury may be
actionable].) In summary, the Fanchers have failed to demonstrate through cogent legal
argument or citation to the record why such hazardous conditions on their property (i.e.,
significant fire hazard) could not reasonably be deemed to constitute a public nuisance in
this case. Nor, for that matter, have they offered any sound reason or factual basis that
the other hazardous conditions (e.g., the dilapidated, unsafe, substandard, unsanitary
condition of structures or mobile homes used as dwellings by a number of persons) were



deficient because it fails to specifically identify or direct this court’s attention to the
particular statute or ordinance it is relying on for this purpose, the violation of which by
the Fanchers would assertedly constitute a nuisance per se.


                                             14.
not also sufficient grounds to support a finding of public nuisance under the
circumstances.
       Under the substantial evidence test, we determine whether there is any evidence,
which, when viewed in the light most favorable to an administrative decision or a court’s
judgment, will support the administrative or judicial findings of fact. (Antelope Valley
Press v. Poizner (2008) 162 Cal. App. 4th 839, 849, fn. 11.) The appellant has the burden
of showing that the agency’s decision is not supported by substantial evidence. (JKH
Enterprises, Inc. v. Department of Industrial Relations (2006) 142 Cal. App. 4th 1046,
1062.) Here, the evidence adequately supported—either directly or by reasonable
inference—the findings made by the hearing officer and confirmed by the trial court that
the condition of the Fanchers’ real property not only violated code standards but
constituted an appreciable risk to public health or safety. On this record, it was not error
to declare the condition of the property to be a public nuisance, and the Fanchers have
failed to meet their burden to show otherwise.
III. The County Did Not Lack Jurisdiction
       In their opening brief on appeal, the Fanchers argue the county lacked jurisdiction
to pursue the code enforcement/abatement action. The Fanchers are clearly mistaken.
Under the California Constitution, a “county or city may make and enforce within its
limits all local, police, sanitary, and other ordinances and regulations not in conflict with
general laws.” (Cal. Const., Art. XI, § 7.) This broad authority is often referred to as the
police power. (See Candid Enterprises, Inc. v. Grossmont Union High School Dist.
(1985) 39 Cal. 3d 878, 885.) Due to this police power, it is well established that local
governments have wide-ranging authority to regulate land use through planning, zoning,
and building ordinances, for the purpose of protecting public health, safety and welfare.
(See, e.g., Berman v. Parker (1954) 348 U.S. 26, 32–33; Euclid v. Ambler Realty Co.
(1926) 272 U.S. 365, 395; Big Creek Lumber Co. v. County of Santa Cruz (2006) 38
Cal. 4th 1139, 1151–1152; DeVita v. County of Napa (1995) 9 Cal. 4th 763, 781–782;

                                             15.
Building Industry Assn. of Central California v. County of Stanislaus (2010) 190
Cal. App. 4th 582, 589; Burchett v. City of Newport Beach (1995) 33 Cal. App. 4th 1472,
1481–1482; Ewing v. City of Carmel-by-the-Sea (1991) 234 Cal. App. 3d 1579, 1587–
1588.)
         Furthermore, in regard to code enforcement, the county was clearly entitled to
enforce such land use laws (Cal. Const., Art. XI, § 7), and was also authorized to adopt
and implement procedures for abatement of public nuisances. (See, e.g., Gov. Code,
§§ 25845 & 25845.5; cf. Tulare County Ordinance Code, §§ 4-01-1000 & 4-01-1005; see
also Health & Saf. Code, § 17980.8 [abatement by local enforcement agency of unsafe
and substandard building or lot conditions as defined under state law standards].)
         In light of the above principles relating to a municipality’s broad authority to
promulgate and enforce reasonable land use restrictions related to the protection of public
health, safety, sanitation and welfare, we reject the Fanchers’ conclusory and unsupported
assertion that the county either lacked subject matter jurisdiction or acted in excess of its
jurisdiction.
IV. The Fanchers Received a Fair Hearing
         The Fanchers’ appeal makes several assertions that we would characterize as
claims the proceedings were unfair, unlawful, or that a fair hearing or trial was not
provided. We find these assertions to be unfounded and unpersuasive. In the present
context, the Fanchers were entitled to a fair administrative hearing which would afford
them a reasonable opportunity to be heard. (Pinheiro v. Civil Service Com. for County of
Fresno (2016) 245 Cal. App. 4th 1458, 1463 (Pinheiro).) That is precisely what they
received in this case. The Fanchers had a reasonable opportunity to present argument and
evidence at the time of the administrative hearing; they had the right to appeal the
administrative decision to the board of supervisors, and did so (without bothering to
appear), and subsequently exercised their right to file their mandamus petition to the trial
court under Code of Civil Procedure section 1094.5. At each stage, our review of the

                                              16.
record indicates a fair hearing and a reasonable opportunity to be heard was afforded. In
an effort to show otherwise, the Fanchers make various conclusory assertions relating to
whether they actually received a fair hearing. We address the most decipherable of these
claims below. When reviewing such claims, we uphold the trial court’s decision if it is
supported by substantial evidence. Generally, we will reverse only if the alleged error
prejudicially affected the appellant’s substantial rights. (Pinheiro, supra, 245
Cal.App.4th at p. 1464.)
       The Fanchers argue the hearing officer was not adequately qualified to hear a
complex case. Since this issue was not raised in the Fanchers’ opening brief, but only in
the reply, we need not address it. (Scott v. CIBA Vision Corp. (1995) 38 Cal. App. 4th
307, 322.) Even if the issue had been properly raised, the Fanchers have failed to show
error. Under the applicable level of administrative review called for by Tulare County
Ordinance Code section 1-23-5015, the review of such violations and penalties may be
heard by the Director of the county agency or a “designee.” (Tulare County Ordinance
Code, § 1-23-5015, subd. (b).) According to the county, Kevin Tromborg was the
contracted designee for such purposes. The county maintains that Tromborg, as the
director of planning, zoning, and development and building inspector for the City of
Corcoran, was “highly qualified” to serve as the county’s designated administrative
review officer in cases such as this one concerning substandard housing and/or zoning or
land use violations. We would agree, and in any event, the Fanchers have failed to show
that a person of Tromborg’s experience and qualifications could not fairly and
competently resolve the underlying factual matters and code violations involved here.
       Another of the Fanchers’ arguments claiming procedural unfairness is that the
entire administrative process was false or fraudulent, or even void and lacking in
jurisdiction, because of irregularities which the Fanchers perceived to exist in the
inspection warrant and related court filings. The purported irregularities allegedly
consisted of the fact that the word “abatement” was crossed out in the caption of the

                                            17.
county’s application for an inspection warrant, and also the fact that some copies of the
inspection warrant (or related court filings) had a court clerk’s printed name rather than a
cursive name or signature set forth on the file-stamp by the court clerk. However, as
noted hereinabove, these purported irregularities were fully and reasonably explained by
county counsel at the time of the hearing on the Fanchers’ petition for writ of
administrative mandate. Inasmuch as there was no indication of any fraud or falsehood,
the trial court, which reviewed the administrative record and listened to the parties’
arguments, found no wrongdoing had occurred. On the record before us, which includes
copies of the inspection warrants and related filings issued by the trial court, we reject the
Fanchers’ contention on appeal that the trial court erred in finding no wrongdoing.
Nothing in the record before us or in the Fanchers’ conclusory assertions on appeal would
even remotely support the existence of any procedural unfairness, fraud or other
wrongdoing relating to the inspection warrants or the court clerk’s file-stamp format.
       Additionally, contrary to the Fanchers’ further contention, the trial court did not
ignore their motion to augment the record. That motion had presented, among other
things, documents showing the different formats of the court clerk’s file-stamp on certain
documents in this case. The county did not oppose the motion to augment, but responded
it was unnecessary because it would duplicate matters already contained in the
administrative record. The matter was apparently left unresolved at the motion hearing,
with the trial court advising that any documents shall be filed by December 10, 2018. At
the commencement of the December 18, 2018 hearing on the petition for writ of
administrative mandate, the trial court noted: “This matter is on for ruling on a writ of
mandamus. I received no other documentation.” We discern no error or unfairness in the
trial court’s approach, and none has been established by the Fanchers. Nor have the
Fanchers shown any prejudice occurred as a result of the trial court’s handling of the
motion to augment.



                                             18.
       Finally, although there may be other remaining assertions by the Fanchers of
perceived unfairness that we have not discussed, we conclude they are inadequately
briefed, are conclusory, perfunctory and/or unintelligible, and therefore we need not
separately address them. “Where a point lacks adequate legal discussion or citation to
authority, we may treat it as abandoned.” (Bank of America, N.A. v. Roberts (2013) 217
Cal. App. 4th 1386, 1399; accord, Holden v. City of San Diego (2019) 43 Cal. App. 5th 404,
418; Keyes v. Bowen (2010) 189 Cal. App. 4th 647, 655–656; Tilbury Constructors, Inc. v.
State Comp. Ins. Fund (2006) 137 Cal. App. 4th 466, 482 [perfunctory claims asserted
without adequate legal and factual analysis disregarded]; People v. Turner (1994) 8
Cal. 4th 137, 214, fn. 19; People v. Harper (2000) 82 Cal. App. 4th 1413, 1419, fn. 4
[argument raised in perfunctory manner waived].)
       We conclude in the instant appeal that the Fanchers failed to demonstrate grounds
for relief existed under Code of Civil Procedure section 1094.5, or that any prejudicial
error or abuse of discretion occurred. Rather, it is clear from the record before us that
substantial evidence supported the administrative hearing officer’s findings and the trial
court’s judgment, and that the Fanchers received a fair trial and opportunity to be heard.
                                      DISPOSITION
       The judgment of the trial court is affirmed. Costs on appeal are awarded to the
county.




                                             19.